UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21941 AMERISTOCK ETF TRUST (Exact name of registrant as specified in charter) 1320 Harbor Bay Parkway, Suite 145, Alameda, California 94502 (Address of principal executive offices) (Zip code) Nicholas D. Gerber 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502 (Name and address of agent for service) with copy to: W. Thomas Conner, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, D.C. 20004-2415 Registrant’s telephone number, including area code: (510) 522-3336 Date of fiscal year end: June 30 Date of reporting period: September 30, 2007 Item 1. Schedule of Investments. Ameristock/Ryan 1 Year Treasury ETF Schedule of Investments September 30, 2007 (Unaudited) Principal Market Amount Value U.S. TREASURY OBLIGATIONS-100.94% U.S. Treasury Notes - 100.94% 3.00%, 2/15/09 $ 414,000 $ 408,534 3.125%, 9/15/08 4,746,000 4,704,843 5,160,000 5,113,377 Total U.S. Treasury Obligations (Cost $5,080,102) 5,106,000 5,113,377 SHORT-TERM INVESTMENTS-0.07% Time Deposit-0.07% Brown Brothers Harriman & Co. 4.37%, 10/01/07 3,546 3,546 Total Short-Term Investments (Cost $3,546) 3,546 3,546 TOTAL INVESTMENTS-101.01% (Cost $5,083,648) $ 5,116,923 LIABILITIES, LESS OTHER ASSETS-(1.01)% (51,106 ) NET ASSETS- 100.00% $ 5,065,817 Federal Income Tax Basis of Investment Securities The tax cost of the fund at September 30, 2007 based on securities owned was $5,083,648. The unrealized gross appreciation/(depreciation) for all securities in the fund at September 30, 2007 was $33,419 and $(144), respectively. See Notes to Schedule of Investments Ameristock/Ryan 2 Year Treasury ETF Schedule of Investments September 30, 2007 (Unaudited) Principal Market Amount Value U.S. TREASURY OBLIGATIONS-99.70% U.S. Treasury Notes - 99.70% 3.50%, 11/15/09 $ 4,637,000 $ 4,592,077 4.75%, 11/15/08 504,000 508,173 5,141,000 5,100,250 Total U.S. Treasury Obligations (Cost $5,023,660) 5,141,000 5,100,250 SHORT-TERM INVESTMENTS-0.08% Time Deposit-0.08% Brown Brothers Harriman & Co. 4.37%, 10/01/07 3,766 3,766 Total Short-Term Investments (Cost $3,766) 3,766 3,766 TOTAL INVESTMENTS-99.78% (Cost $5,027,426) $ 5,104,016 OTHER ASSETS, LESS LIABILITIES-0.22% 11,477 NET ASSETS- 100.00% $ 5,115,493 Federal Income Tax Basis of Investment Securities The tax cost of the fund atSeptember 30, 2007 based on securities owned was $5,027,426. The unrealized gross appreciation/(depreciation) for all securities in the fund at September 30, 2007 was $76,590 and $(0), respectively. See Notes to Schedule of Investments Ameristock/Ryan 5 Year Treasury ETF Schedule of Investments September 30, 2007 (Unaudited) Principal Market Amount Value U.S. TREASURY OBLIGATIONS-99.52% U.S. Treasury Notes - 99.52% 4.00%, 11/15/12 $ 4,922,000 $ 4,880,468 4.625%, 10/31/11 291,000 296,183 5,213,000 5,176,651 Total U.S. Treasury Obligations (Cost $5,039,596) 5,213,000 5,176,651 SHORT-TERM INVESTMENTS-0.07% Time Deposit-0.07% Brown Brothers Harriman & Co. 4.37%, 10/01/07 3,871 3,871 Total Short-Term Investments (Cost $3,871) 3,871 3,871 TOTAL INVESTMENTS-99.59% (Cost $5,043,467) $ 5,180,522 OTHER ASSETS, LESS LIABILITIES-0.41% 21,197 NET ASSETS- 100.00% $ 5,201,719 Federal Income Tax Basis of Investment Securities The tax cost of the fund at September 30, 2007 based on securities owned was $5,043,467. The unrealized gross appreciation/(depreciation) for all securities in the fund at September 30, 2007 was $137,056 and $(0), respectively. See Notes to Schedule of Investments Ameristock/Ryan 10 Year Treasury ETF Schedule of Investments September 30, 2007 (Unaudited) Principal Market Amount Value U.S. TREASURY OBLIGATIONS-99.88% U.S. Treasury Bond - 59.42% 8.75%, 8/15/20 $ 2,260,000 $ 3,107,853 U.S. Treasury Note - 40.46% 5.125%, 5/15/16 2,031,000 2,116,206 Total U.S. Treasury Obligations (Cost $5,027,347) 4,291,000 5,224,059 SHORT-TERM INVESTMENTS-0.07% Time Deposit-0.07% Brown Brothers Harriman & Co. 4.37%, 10/01/07 3,437 3,437 Total Short-Term Investments (Cost $3,437) 3,437 3,437 TOTAL INVESTMENTS-99.95% (Cost $5,030,784) $ 5,227,496 OTHER ASSETS, LESS LIABILITIES-0.05% 2,688 NET ASSETS- 100.00% $ 5,230,184 Federal Income Tax Basis of Investment Securities The tax cost of the fund at September 30, 2007 based on securities owned was $5,030,784. The unrealized gross appreciation/(depreciation) for all securities in the fund at September 30, 2007 was $196,712 and $(0), respectively. See Notes to Schedule of Investments Ameristock/Ryan 20 Year Treasury ETF Schedule of Investments September 30, 2007 (Unaudited) Principal Market Amount Value U.S. TREASURY OBLIGATIONS-99.75% U.S. Treasury Bonds - 99.75% 5.50%, 8/15/28 $ 2,596,000 $ 2,802,058 7.50%, 11/15/24 1,887,000 2,454,870 4,483,000 5,256,928 Total U.S. Treasury Obligations (Cost $5,013,501) 4,483,000 5,256,928 SHORT-TERM INVESTMENTS-0.08% Time Deposit-0.08% Brown Brothers Harriman & Co. 4.37%, 10/01/07 4,500 4,500 Total Short-Term Investments (Cost $4,500) 4,500 4,500 TOTAL INVESTMENTS-99.83% (Cost $5,018,001) $ 5,261,428 OTHER ASSETS, LESS LIABILITIES-0.17% 8,833 NET ASSETS- 100.00% $ 5,270,261 Federal Income Tax Basis of Investment Securities The tax cost of the fund at September 30, 2007 based on securities owned was $5,018,001. The unrealized gross appreciation/(depreciation) for all securities in the fund at September 30, 2007 was $243,426 and $(0), respectively. See Notes to Schedule of Investments Notes to Portfolio Holdings – September 30, 2007 (unaudited) SIGNIFICANT ACCOUNTING POLICIES Security Valuation Securities are valued at closing bid price.Other portfolio securities and assets for which market quotations are not readily available are valued based on fair value as determined in accordance with procedures adopted by the Board of Trustees.Investments in money market mutual funds are stated at net asset value. Investment Transactions Investment transactions are recorded on the trade date. Realized gains and losses from the sale or disposition of securities are calculated on the identified cost basis. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer has concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this reportbased on his evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERISTOCK ETF TRUST By:/s/ Nicholas D. Gerber Nicholas D. Gerber President (Principal Executive Officer) and Treasurer (Principal Financial Officer) Date: November13, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Nicholas D. Gerber Nicholas D. Gerber President (Principal Executive Officer) and Treasurer (Principal Financial Officer) Date: November13, 2007
